For the purpose of trial this cause was consolidated with causes Nos. 17359 and 17360 and the same questions presented here were presented, considered, and disposed of in cause No. 17359, 125 Okla. 239, 257 P. 314, opinion in which has this day been filed, and the conclusions and syllabus in that case are hereby referred to and adopted as the conclusions and syllabus in this case, and upon the same the judgment of the district court of Pittsburg county is affirmed.
BRANSON, C. J., MASON, V. C. J., and LESTER, CLARK, RILEY, and HEFNER, JJ., concur.